Citation Nr: 0310480	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

      2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1962 to January 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In May 2000, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to service connection for PTSD was 
certified to the Board by the RO.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05- 92.  
Because service connection for PTSD was denied by the Board 
in November 1983, the Board must consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  As such the Board has characterized the 
issues as shown on the title page.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In November 1983, the Board denied service connection for 
a PTSD.  That decision is final.  

3.  In December April 1994, the veteran requested that his 
claim be reopened.  

4.  Evidence submitted since the November 1983 Board decision 
bears directly and substantially upon the subject matter now 
under consideration, and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered to fairly decide the issue.  

5.  The veteran's diagnosed PTSD cannot be associated with 
his military service, or with any verified stressor event in 
service.  


CONCLUSIONS OF LAW

1.  The November 1983 Board decision, which denied the 
appellant's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).

2. The evidence received since the November 1983 Board 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7104(c) (West 1991); 38 
C.F.R. § 3.156 (2002).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has had the veteran examined for evaluation, 
and requests have been made to verify his claimed stressor.  
His service personnel records have been secured.  A request 
was made by the RO to the U. S. Army and Joint Services 
Environmental Support Group (previously ESG, now U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), for 
records to verify the veteran's stressor, in April 1997, and 
again in December 2000.  In September 2002, the Board also 
requested information from NPRC concerning Morning Reports in 
an attempt to verify the veteran's stressors.   In addition, 
in September 2002, the Board contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the Board would obtain, as 
well as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  


New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In a November 1983 decision, the Board denied service 
connection for PTSD.  That decision is final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (2002).  Pursuant to 38 U.S.C.A. § 
5108, the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a).

In November 1983, the Board found that service connection was 
not warranted for PTSD, noting that there was no diagnosis of 
the disability.  The Board considered the veteran's service 
records, VA outpatient treatment records, and a VA 
examination report dated in September 1982.  As noted above, 
the Board's determination is now final. 

Pertinent evidence submitted subsequent to the November 1983 
Board decision includes VA treatment reports, which include 
an April 1994 diagnosis of PTSD, and a November 1994 
examination report by a VA examiner, in which he states that 
the veteran has PTSD.  The Board finds that this evidence is 
new and material, and the claim is reopened.  


Service Connection for a PTSD

The veteran's service medical records show that in July 1965, 
an examiner found psdychophysiologic, after the veteran 
complained of being unable to get enough air with a deep 
breath.  Thereafter, the service medical records contain no 
complaint, diagnosis or treatment for PTSD.  At separation in 
January 1967, his psychiatric status was noted to be normal.  

VA outpatient treatment records beginning in 1982 show that 
in May of that year he reported having had combat in Vietnam 
with the 2nd Infantry Division, and that after his return, he 
had nightmares about Vietnam.  In June 1982, he stated that 
he was assigned to convoys that were periodically attacked 
and that he had to carry some of the killed or wounded.  In 
July 1982, generalized anxiety disorder and episodic alcohol 
abuse were diagnosed.  In August 1982, anxiety was diagnosed.  
On VA examination in September 1982, the veteran stated that 
he saw many friends die in Vietnam and that he unloaded 
wounded soldiers.  He reported that he had killed an unarmed 
Vietnamese man by putting him in a garbage can and beating 
him to death.  The diagnosis was inadequate personality 
disorder.  

PTSD was first diagnosed in April 1994 on VA outpatient 
treatment.  On VA examination in November 1994, the veteran 
reported that he had killed a man in Vietnam by striking him, 
and that he also saw wounded soldiers.  He stated that he was 
shot at while driving over roads that had been mined.  After 
examination, the examiner diagnosed PTSD.  

As noted above, in general, under pertinent law and VA 
regulations, service connection may be granted if the 
evidence establishes that the veteran's claimed disability 
(in this case, a psychiatric disorder) was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2002).  Notwithstanding the lack of a diagnosis of 
a psychiatric disorder during service, service connection may 
still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West Supp. 2002); 
38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor. See 38 C.F.R. § 
3.304(f) (2002); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  38 C.F.R. § 4.125 (2002).  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . . Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). The 
requisite additional evidence may be obtained from sources 
other than the veteran's service medical records. See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2002).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there is a diagnosis of PTSD of record, 
thus, under the law, the primary question which must be 
resolved is whether the appellant sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  Without such corroboration of a qualifying 
stressor, the question of the validity of a diagnosis of 
PTSD, and therefore whether further medical inquiry should be 
conducted under the VCAA, is irrelevant.  See Moreau, 9 Vet. 
App. at 395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board notes that the veteran is not 
in receipt of decorations or awards suggestive of combat 
status.  His service personnel records show that he served in 
Vietnam as a supply handler and general warehouseman.  
Attempts have been made to verify the veteran's stressor that 
he killed a Vietnamese man by beating him to death in June 
1966.  In this regard, in July 1994, the RO requested 
complete stressor information from the veteran.  He responded 
that same month and reported that he was assigned to the Hq. 
Det. U.S. Army Depot, APO SF, 96312-USARV when he killed a 
Vietnamese man by beating him to death in June 1966.  In 
April 1997 and again in December 2000, the RO attempted to 
verify the veteran's stressor through the ESG and the 
USASCRUR, respectively.  No verification of the occurrence 
was obtained.  

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence'," Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The veteran testified before a hearing officer at the RO in 
July 1996 that there were a few people that witnessed the 
stressor incident who were in New Mexico now but that he did 
not know where they were.  He stated that when the incident 
happened he was taken to his tent, not arrested, and he was 
told to remain in his tent.  He stated that nothing official 
was ever done.  He also stated that his First Sergeant could 
help to verify that the incident happened.  

There has been no credible evidence obtained to substantiate 
the veteran's claimed stressor.  There is no corroboration of 
the veteran's killing a Vietnamese civilian by beating him to 
death.   These incidents are not noted in his service 
records, and, as discussed above, were not verified by 
EGG/USASCRUR, despite two attempts to do so.  Neither was 
NPRC able to verify the stressor in the Morning Reports.  It 
is noted that in response to a request from the Board to NPRC 
dated in September 2002 that Morning Reports be searched from 
June 1,1966 to July 1, 1966 for the 565th Transportation 
Company, NPRC reported that the requested reports were 
searched, and that there were no remarks regarding the 
incident.  The veteran has testified that no official action 
was taken concerning the matter, which strongly suggests that 
there is no official documentation that the incident 
occurred.  In addition, the veteran was informed in September 
2002, that he should obtain a statement from his First 
Sergeant verifying the incident since the veteran indicated 
that this party could verify the incident.  He did not 
respond to the request and nothing has been received from the 
individual identified regarding the incident.  

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f).  Furthermore, the Board notes that the 
veteran's post-service diagnosis of PTSD is based upon the 
veteran's unverified and uncorroborated accounts as to his 
in-service experience.  Accordingly, the Board finds that 
such diagnosis is not probative.  See Swann, 5 Vet. App. at 
233.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.




ORDER

New and material evidence has been received and the request 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  

Service connection for PTSD is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

